DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Kho et al (USPGpub 2015/0209789) teaches a flow path structure (referred to as a plurality of reaction chambers 130 in [0036] and illustrated in Figure 2) of a cartridge (see [0108]), a first body having a hole formed in a central region of the first body (referred to as a housing 10 in [0034] and illustrated in Figure 2) and containing a plurality of chambers 110 for storing one or more reagents or samples; a second body (referred to as a cover portion 150 in [0042] and illustrated in Figure 2), coupled to the lower portion of the first body (10); a rotation control module (referred to as a rotation driving member 410 in [0050]); and a piston (180, see [0041]) configured to move up and down (see [0041). 
However, Kho neither teaches nor suggests a flow cell structure of a cartridge wherein the cartridge includes a second body coupled to the lower portion of a first body having a surface formed with a plurality of grooves; a piston having an upper body and a lower body joined to the upper body in an integrated manner, wherein the upper body is configured to provide an inner space configured to mix one or more samples together, and wherein the lower body includes a port configured to overlap any one of the plurality of grooves when the piston rotates; a rotation control module coupled to the lower body of the piston; a piston control rod module configured to move up and down in close contact with the piston inner space; and a pad, disposed between the first body and the upper surface of the second body, formed with a first group of holes arranged at a first circumference of a center of the pad and a second group of holes arranged at a second circumference of the center, wherein a radius of the first circumference is different from a radius of the second circumference and any one of the first group of holes are configured to overlap the port of the rotating piston, each hole of the groups having a sufficient length to penetrate the pad, and wherein the plurality of grooves are configured to form a plurality of respective flow paths connecting a pair of the holes in the pad, as required by independent claim 1.
As a result, independent claim 1 is allowed because the claim is non-obvious and novel over the prior art of record and in accordance with other requirements. Moreover, the depended claims, also in accordance with other requirements, are hereby allowed due to their dependency on the independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797             

/JENNIFER WECKER/Primary Examiner, Art Unit 1797